t c memo united_states tax_court sean m trainor petitioner v commissioner of internal revenue respondent docket no 26026-09l filed date donald w macpherson for petitioner chris j sheldon for respondent memorandum opinion holmes judge sean trainor owes about dollar_figure in income_tax additions and interest for the commissioner wants to levy on trainor’s property to pay the tax but the government seized gold and silver from trainor that may well be worth dollar_figure million which is tied up in an ongoing forfeiture action after getting a notice_of_determination upholding the commissioner’s decision to levy trainor proposed as an alternative that collection be put on hold until he gets this booty back background trainor was president and a director of crowne gold inc according to trainor crowne gold was a squeaky-clean small_business that allowed its clients to buy sell and make payments in gold and other precious metals according to the u s secret service the irs and immigrations and customs enforcement crowne gold was an unlicensed business that shady characters used to launder money trainor argued that crowne gold didn’t transmit money just gold and that any money transfers between his customers were merely incidental the government said that crowne gold keeps the treasure in one big disorganized heap and allowed its customers to freely and anonymously exchange rights to their pieces of the pile by not registering with the state and federal governments as a money-transmitting business the firm avoided being subject_to antimoney-laundering laws designed to alert the authorities to suspicious customer transactions that’s what let crowne gold charge fees so far above the market that--at least according to government affidavits--only money launderers and panamanian ponzi schemers were willing to pay them this case however is about the less swashbuckling side of trainor’s business life--his tax bill for he’d received an extension of his filing deadline until date he didn’t file the irs selected him for audit in date and prepared a substitute for return sfr for him a month later this would usually be the opening salvo in a battle whose next shot would be a notice_of_deficiency but in date the government seized some of crowne gold’s treasure this led to a forfeiture proceeding in the u s district_court in oregon trainor learned that he was under criminal investigation and he claims to have handed over his return to the irs agent conducting his investigation--he doesn’t remember exactly when and thought it might’ve been in date but that it definitely was before date in date trainor filed a form_1045 application_for tentative refund for hi sec_2002 tax_year in it he asked that a net_operating_loss nol be carried back to his tax_year the irs had no record of his return so it said no trainor finally mailed his return dated date to the irs in date the irs’s atlanta service_center stamped the return received that when the commissioner learns--usually from third parties under a duty to report--that a taxpayer has received income but has not filed a return he can prepare an sfr see sec_6020 unless we say otherwise all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure but rather than processing it sent the return to the agent investigating trainor trainor’s criminal investigation lingered for a few more years and the oregon forfeiture proceeding settled with trainor salvaging some of his treasure in late trainor was understandably upset that the irs had still not processed his return--it wasn’t until late in date that the commissioner finally exhumed trainor’s return from the criminal-case files and did so--especially since the commissioner assessed as the tax owed what trainor himself had reported except for a small and unexplained extra dollar_figure though the commissioner did tack on an addition for late filing trainor’s real problem was that he hadn’t paid and so the commissioner sent him a final notice_of_intent_to_levy to collect this unpaid tax bill trainor asked for a collection_due_process cdp hearing to contest the underlying liability and to ask for collection alternatives the hearing began in date and trainor at first argued that hi sec_2002 nols should offset his tax_liability the settlement officer put the hearing on hold to look into that issue those nols proved to be a mirage however because trainor had filed a petition with us to challenge the commissioner’s determination about his tax bill for and in date had settled that case by agreeing that he owed a deficiency of nearly dollar_figure that meant there were no nols from that year to carry back to the tax_year a few months after this settlement the government again raided trainor and crowne gold and this time seized gold and silver bars and coins that trainor claims are worth dollar_figure million a second forfeiture proceeding was launched this time in the u s district_court for the middle district of florida a proceeding that has been stayed to avoid compromising an ongoing criminal investigation that lucre is still in limbo trainor’s cdp hearing picked back up in date trainor and the appeals officer agreed that the nols were out of the picture thanks to the settlement of the tax_court case but trainor wanted to propose collection alternatives the settlement officer running the hearing asked that trainor’s representative contact him with proposed collection alternatives by date trainor didn’t respond before the deadline and in october the settlement officer issued a notice_of_determination sustaining the proposed levy trainor then sent the commissioner a letter asking that he reconsider the notice he had two reasons he first and understandably argued that the irs should have calculated the addition_to_tax for his late filing of the tax_return using only the time between the due_date of his return and the date that he claims he turned it in to the criminal investigator--which would have been sometime between date and date he also argued for the first time that the precious metals should be treated as a deposit against his tax_liability or maybe as a payment and that the commissioner should therefore wait to levy until the resolution of the florida forfeiture proceeding the commissioner never replied to trainor’s letter trainor then filed a timely petition with this court he initially argued that the commissioner overassessed his tax--both reiterating his claim about hi sec_2002 nol_carryback and demanding credit for filing his return before date with the criminal investigator he later conceded the first issue trainor also claimed that the commissioner abused his discretion when he determined to proceed with collection while the government continues to hold what he claims is his dollar_figure million treasure trainor was a florida resident when he filed his petition but he asked that we put the case on a phoenix trial calendar the parties both moved for summary_judgment but then agreed to submit the case for decision under rule discussion the commissioner may levy on property belonging to a taxpayer once he gives proper notice and an opportunity for a cdp hearing see sec_6330 and a taxpayer can challenge his underlying tax_liability at that hearing only if he did not receive a notice_of_deficiency or did not otherwise have a chance to contest his liability see sec_6330 a taxpayer can also raise any relevant issue relating to the unpaid tax or proposed collection action including challenges to the appropriateness of collection and suggestions of alternatives to collection by levy see sec_6330 i the liability we review de novo any determination of a taxpayer’s liability 114_tc_604 trainor gets to challenge his tax_liability because the irs accepted his return and never sent him a notice_of_deficiency see 122_tc_1 the only liability issue left here is how much of an addition_to_tax trainor owes under sec_6651 for failure to timely file his tax_return he had asked for an extension which means the return was due on date the addition_to_tax for failure to timely file a return is added on at a rate of of the net amount of tax due for each month after the return’s due_date but the code caps it pincite trainor reasonably argues that the commissioner should have calculated the addition from the date that trainor handed his return to the irs agent who conducted the irs’s criminal investigation the commissioner instead calculated it based on the day the post office postmarked the return in date trainor doesn’t know exactly when he handed his return to the investigator nor do we but trainor’s guess as to the earliest possible date is date the date of an entry in the irs’s transcripts that the commissioner says meant only that he had begun the audit the commissioner may well be right about this but let’s assume for the sake of argument that he isn’t this best-case scenario for trainor would have us find that he filed his return only ten months late the addition_to_tax for a tardy tax_return maxes out after five months however so we would still have to find trainor liable for the entire failure-to-timely-file addition that the commissioner wants ii the hoard the appeals officer’s decision to forge ahead with collection is a nonliability issue we look at the settlement officer’s nonliability decisions for an abuse_of_discretion sego t c pincite a decisionmaker abuses his discretion when he makes an error of law or rests his determination on a clearly erroneous finding of fact or ‘applies the correct law to facts which are not clearly erroneous but rules in an irrational manner ’ 249_f3d_1121 9th cir citations and internal quotation marks omitted see also 496_us_384 one thing a taxpayer can do at a cdp hearing is suggest collection alternatives sec_6330 the commissioner has discretion to accept or reject them as long as he considers all of the relevant facts and circumstances sec_301_7122-1 proced admin regs trainor’s suggested alternative is that the commissioner wait to collect until the middle district of florida decides the fate of his treasure or alternatively that he treat the gold and silver held by the government as a deposit or payment toward his tax bill the problem for trainor here is that he didn’t make these points during his cdp hearing and while it is true that we can consider evidence that’s not in the administrative record see 123_tc_85 rev’d 439_f3d_455 8th cir we generally can’t consider a sec_2 but see 568_f3d_710 9th cir aff’g tcmemo_2006_166 aff’g and vacating on another ground decisions in related cases 469_f3d_27 1st cir scope of review of cdp determinations limited to administrative record aff’g 125_tc_301 this case however would be appealable to the eleventh circuit which has not considered the question c issue that a taxpayer doesn’t first raise at his hearing see 129_tc_107 trainor couldn’t have brought up the raid--which didn’t happen until date--when his cdp hearing began in early but that hearing was delayed while the nol issue played out trainor’s representative did state that his client was interested in collection alternatives when the cdp hearing picked back up in date but the appeals officer gave trainor about two weeks to contact him with proposals and trainor never did and the officer didn’t issue the notice_of_determination sustaining the proposed levy until several weeks after that yet the first time trainor said anything about the raid was in a letter to appeals that he sent days after appeals had issued the notice_of_determination in which he asked appeals to withdraw the notice and consider his new offer the commissioner considers this a new issue and even objects to the introduction of trainor’s request for reconsideration on the ground that it’s irrelevant to the question of whether the settlement officer abused his discretion we agree if a taxpayer doesn’t raise an issue we can’t fault the settlement officer for not considering it see giamelli t c pincite and trainor had ample opportunity to present collection alternatives--he had over two years to come up with at least one between the levy notice and the end of his hearing--but he failed to produce any by the time the entirely reasonably deadline that the settlement officer imposed finally expired in date we thus hold that the appeals officer did not abuse his discretion in determining to proceed with the levy trainor alternatively asks us to remand his case to appeals so that they can consider his argument about the treasure sometimes we can remand a cdp case to appeals even without an abuse_of_discretion if we consider a rehearing ‘necessary or productive ’ churchill v commissioner tcmemo_2011_182 wl at quoting martin v commissioner tcmemo_2003_288 aff’d 436_f3d_1216 10th cir we’ve found that to be the case where the law changed in an important way or where there was a material factual change_in_circumstances between the cdp hearing and the trial see id citing harrell v commissioner t c memo neither of those is true here trainor’s cdp hearing began in and continued into date the government had seized the hoard in date which means that trainor had six months after the raid to bring it to the appeals officer’s attention trainor should’ve raised this issue during his hearing trainor also argues that appeals abused its discretion by not responding to his letter requesting reconsideration of the notice_of_determination the internal revenue manual irm tells appeals employees not to hold further hearings with taxpayers after they issue a notice_of_determination id pt date it also instructs appeals not to consider collection alternatives after the petition is filed with us when the taxpayer failed to present the offer or provide requested financial information during the cdp hearing id pt date appeals officers can consider new issues during the cdp hearing but only up until they issue a notice_of_determination id pt b appeals may reconsider its determination if there has been a change_in_circumstances but officers may consider only those issues that were raised and considered at the previous hearing id pt date subsequent editions of the irm have made the post-determination cutoff even more explicit the irm doesn’t bind us see eg 447_f3d_706 9th cir citing cases from five other circuits aff’g t c the latest version states that appeals officers do not need to consider information submitted after the determination or decision is issued in a cdp case irm pt date nor can appeals amend a notice_of_determination unless the notice contains a clear error the taxpayer has not yet petitioned the tax_court for review and the correction can be made before the day period to petition the tax_court closes id pt the commissioner may ask appeals to consider new issues if the taxpayer’s circumstances have changed since the cdp hearing or if the taxpayer failed to respond to appeals during the cdp hearing due to illness or travel but now is offering a viable collection alternative which would resolve the case see id pts date memo 88_tc_794 i r m requirements are necessarily merely directory and not mandatory and noncompliance does not render the action of the commissioner invalid but we can’t create new procedures for the irs on our own see vt yankee nuclear power corp v natural res def council inc 435_us_519 if a procedure isn’t required by the administrative_procedure_act or another statute a court can’t force the agency to adopt it see id see also 496_us_633 and with no requirement in the code or other statute--or even in the irm--that appeals consider information submitted after its determination is issued we are not at liberty to invent one we also have to express our doubt that the seizure would be a compelling reason for the commissioner to wait to collect it’s not clear if or when trainor will ever get this property back and if it is forfeited it can’t count towards payment of his tax_liability see 124_tc_56 decision will be entered for respondent
